DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to PCT AU2020/050953 filed September 9, 2020, to Provisional App. No. 63/058,001 filed July 29, 2020, and to Foreign App. No. AU2019903360 filed September 10, 2019. 

Status of Claims
This Office Action is responsive to the preliminary amendment filed on March 9, 2022. As directed by the amendment: claims 14-29, 32, and 41-68 have been cancelled. Thus, claims 1-13, 30-31, and 33-40 are presently pending in this application. 

Claim Objections
Claims 3, 11, 33 are objected to because of the following informalities:  
Claim 3 recites “directly inferior to the lower comers of the patient's nose”, ln 3 should read --directly inferior to the lower corners of the patient's nose--;
Claim 11 recites “and stabilising structure”, ln 2 should read --and stabilizing structure--;
Claim 33 recites “with a mid-contact plane of the mask”, ln 2 should read -- with a mid-contact plane of the patient interface--;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barlow et al. (U.S. Pub. No. 2016/0082214; hereinafter: “Barlow”).
Regarding Claim 1, Barlow discloses a patient interface comprising: a plenum chamber (3102; Fig. 3c, 3h, 3u, 7a, 7b, 7d, 7e, 8a-9i) pressurisable to a therapeutic pressure of at least 6 cmH20 above ambient air pressure (¶ 0429), said plenum chamber including a plenum chamber inlet port (3600; Fig. 3a-3p, 3s-3u, 14, 17a, 17b, 17e, 17f, 18a-18d, 18f, ) sized and structured to receive a flow of air at the therapeutic pressure for breathing by a patient (¶¶ 00264, 0343, 0359-0360; a first seal-forming structure (3110; Fig. 7a- 9i) constructed and arranged to form a seal with a region of the patient's face surrounding an entrance to the patient's mouth such that the flow of air at said therapeutic pressure is delivered to the mouth (¶¶ 0263-0264, 0268, 0274-0278), the first seal-forming structure constructed and arranged to maintain said therapeutic pressure in the plenum chamber throughout the patient's respiratory cycle in use (¶¶ 0260, 0264, 0343); a second seal-forming structure (3112; Fig. 7a-9i) constructed and arranged to form a seal with a region of the patient's face surrounding an entrance to the patient's nose such that the flow of air at said therapeutic pressure is delivered to the nose (¶¶ 0262-0270), the second seal-forming structure constructed and arranged to maintain said therapeutic pressure in the plenum chamber throughout the patient's respiratory cycle in use (¶¶ 0260, 0264, 0343); and a vent structure (3400; Fig. 3g-3p, 17a-17d) to allow a continuous flow of gases exhaled by the patient from an interior of the plenum chamber to vent to ambient (¶¶ 0424-0428), said vent structure being sized and shaped to maintain the therapeutic pressure in the plenum chamber in use (¶¶ 0428-0429); the patent interface further comprising: a pair of support portions (A; Fig. A annotated below 3208, 3208.1; Fig. 8f, 8g, 16b, 16d, 16i, 16k, 16m-16o) disposed within the plenum chamber and provided on opposite sides of the interface (Fig. 8h; ¶ 0288), the pair of support portions contact and extend between the second seal forming structure and an anterior wall (B; Fig. A annotated below) of the plenum chamber, wherein the pair of support portions are configured to oppose compression in an anterior-posterior direction (¶¶ 0266, 0283, 0288, 0314; Examiner notes: Barlow discloses the support portions as providing resistance to deformation of in every direction).

    PNG
    media_image1.png
    573
    747
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 8h of Barlow.
Regarding Claim 2, Barlow discloses the patient interface wherein the support portions are connected to portions of the second seal forming structure which seal, in use, against the patient's lip superior (Fig. 3q, 3r; ¶¶ 0035, 0274-0275, 0288, 0354).
Regarding Claim 3, Barlow discloses the patient interface wherein the support portions are connected to portions of the second seal forming structure which, in use, seal to the patient's lip superior, directly inferior to the lower corners of the patient's nose (Fig. 3q, 3r; ¶¶ 0035, 0274-0275, 0288, 0354; Examiner notes: Barlow depicts the support portions as connected to portions of the second seal forming structure either indirectly through an intermediary or directly.).
Regarding Claim 4, Barlow discloses the patient interface wherein the support portions are curved when viewed in cross-section parallel to a sagittal plane (Fig. 8f, 8g, 8h, 16b, 16d, 16i, 16k, 16m-16o; ¶¶ 0266, 0283, 0288, 0314).
Regarding Claim 5, Barlow discloses the patient interface wherein the support portions are curved when viewed in cross-section parallel to a frontal plane (Fig. 8f, 8g, 8h, 16b, 16d, 16i, 16k, 16m-16o; ¶¶ 0266, 0283, 0288, 0314).
Regarding Claim 6, Barlow discloses the patient interface wherein the plenum chamber comprises an oral portion (3102; Fig. 3q, 7a-9i; 17c; ¶¶ 0264, 0268-0269, 0276) and a nasal portion (3104; Fig. 16i, 16k-16m; ¶¶ 0264, 0274).
Regarding Claim 7, Barlow discloses the patient interface wherein each support portion is connected to the oral portion of the plenum chamber adjacent a boundary of a lateral side wall portion of the oral portion (A, Fig. B annotated below)  and a lateral side wall portion of the nasal portion (B, Fig. B annotated below; Examiner notes: Barlow depicts the each of the support portions as connected to the lateral side wall portion of the oral portion portions and/or the lateral side wall portion of the nasal portion either indirectly through an intermediary or directly.).

    PNG
    media_image2.png
    526
    632
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 8h of Barlow.
Regarding Claim 8, Barlow discloses the patient interface wherein each support portion is connected to the oral portion of the plenum chamber adjacent a boundary of an anterior wall portion of the oral portion (A, Fig. C annotated below) and an anterior wall portion of the nasal portion (B, Fig. C annotated below; Examiner notes: Barlow depicts the each of the support portions as connected to the anterior wall portion of the oral portion portions and/or the anterior wall portion of the nasal portion either indirectly through an intermediary or directly.).

    PNG
    media_image3.png
    550
    592
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 7h of Barlow.

Regarding Claim 9, Barlow discloses the patient interface wherein the lateral side wall portions of the plenum chamber curve inwardly adjacent the boundary with the nasal portion (Fig. 7a-9i), wherein each support portion is substantially contiguous with an adjacent lateral side wall portion (B, Fig. B annotated above).
Regarding Claim 10, Barlow discloses the patient interface wherein the second seal-forming structure comprises at least one nasal aperture (3103, 3105; Fig. 3c, 3d, 3h, 3j, 3u, 4a, 16b, 16c, 16e. 16f, 16j, 16o) configured to deliver a flow of air at said therapeutic pressure to an entrance to the patient's nares (¶¶ 0264, 0323, 0326-0328), wherein, in use no part of either support portion is directly inferior to the or each nasal aperture (Fig. 3c, 3d, 3h, 3j, 3u, 4a, 16b, 16c, 16e. 16f, 16j, 16o).
Regarding Claim 11, Barlow discloses the patient interface wherein the interface further comprises a positioning and stabilizing structure (3206; Fig. 14-15b, 15d, ) configured to generate a force to hold the seal forming structure in a therapeutically effective position on the patient's head (¶ 0392.
Regarding Claim 12, Barlow discloses the patient interface wherein the plenum chamber is at least partially formed by a shell (3204; Fig. 3a-3h) and the vent structure is provided to the shell (¶¶ 0264, 0427).
Regarding Claim 13, Barlow discloses the patient interface wherein the support portions are connected to the second seal forming structure and are connected to the anterior wall of the plenum chamber (Fig. 8h; Examiner notes: Barlow depicts the support portions as connected to the second seal forming structure and to the anterior wall of the plenum chamber either indirectly through an intermediary or directly.).

Claims 35-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel (U.S. Pub. No. 2018/0177965).
Regarding Claim 35, Patel discloses a patient interface comprising: a plenum chamber (2125; ¶ 0137) pressurisable to a therapeutic pressure of at least 6 cmH20 above ambient air pressure (¶ 0155), said plenum chamber including a plenum chamber inlet port (2114; Fig. 4) sized and structured to receive a flow of air at the therapeutic pressure for breathing by a patient (¶¶ 0131, 0134); a first seal-forming structure (A, Fig. D annotated below) connected to an oral portion of the plenum chamber (B, Fig. D annotated below), the first seal-forming structure constructed and arranged to form a seal with a region of the patient's face surrounding an entrance to the patient's mouth such that the flow of air at said therapeutic pressure is delivered to the mouth, the first seal-forming structure constructed and arranged to maintain said therapeutic pressure in the plenum chamber throughout the patient's respiratory cycle in use (¶¶ 0134-0139); a second seal-forming structure (C, Fig. D annotated below) connected to a nasal portion of the plenum chamber (D, Fig. D annotated below), the second seal-forming structure constructed and arranged to form a seal with a region of the patient's face surrounding an entrance to the patient's nose such that the flow of air at said therapeutic pressure is delivered to the nose, the second seal-forming structure constructed and -6-Matthew EVES et al.Atty Docket No.: PTB-4398-2370 Appl. No.: To Be Assigned arranged to maintain said therapeutic pressure in the plenum chamber throughout the patient's respiratory cycle in use (¶¶ 0134-0139, 0148); and a vent structure (2110; Fig. 1) to allow a continuous flow of gases exhaled by the patient from an interior of the plenum chamber to vent to ambient, said vent structure being sized and shaped to maintain the therapeutic pressure in the plenum chamber in use (¶ 0132); wherein a boundary (2156; Fig. 8 and E, Fig. D annotated below) between the first seal-forming structure and the second seal-forming structure comprises a ridge (2156; Fig. 8 and E, Fig. D annotated below; ¶¶ 0142, 0151, 0156-0158).

    PNG
    media_image4.png
    519
    640
    media_image4.png
    Greyscale

Figure D, Adapted from Figure 8 of Patel.
Regarding Claim 37, Patel discloses the patient interface wherein the ridge extends across substantially an entire boundary (F, Fig. F annotated above) between the first seal-forming structure and the second seal- forming structure.
Regarding Claim 38, Patel discloses the patient interface wherein, in use, the ridge engages a patient's face proximate entrances to the nares where the ala meets the face above the lip superior (¶¶ 0156-0158).
Regarding Claim 39, Patel discloses the patient interface wherein the ridge resists creases forming in the first and/or second seal forming structure adjacent the ridge (¶¶ 0151, 0156-0158).
Regarding Claim 40, Patel discloses the patient interface wherein, in use, the plenum chamber is at least partially formed by a shell (2102; Fig. ; ¶¶ 0129-0134) and the vent structure is provided to the shell (¶¶ 0131-0132).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-31 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Barlow  (U.S. Pub. No. 2016/0082214).
Regarding Claim 30, Barlow discloses a patient interface comprising: a plenum chamber (3102; Fig. 3c, 3h, 3u, 7a, 7b, 7d, 7e, 8a-9i) pressurisable to a therapeutic pressure of at least 6 cmH20 above ambient air pressure (¶ 0429), said plenum chamber including a plenum chamber inlet port (3600; Fig. 3a-3p, 3s-3u, 14, 17a, 17b, 17e, 17f, 18a-18d, 18f, ) sized and structured to receive a flow of air at the therapeutic pressure for breathing by a patient (¶¶ 00264, 0343, 0359-0360; a first seal-forming structure (3110; Fig. 7a- 9i) constructed and arranged to form a seal with a region of the patient's face surrounding an entrance to the patient's mouth such that the flow of air at said therapeutic pressure is delivered to the mouth (¶¶ 0263-0264, 0268, 0274-0278), the first seal-forming structure constructed and arranged to maintain said therapeutic pressure in the plenum chamber throughout the patient's respiratory cycle in use (¶¶ 0260, 0264, 0343); a second seal-forming structure (3112; Fig. 7a-9i) constructed and arranged to form a seal with a region of the patient's face surrounding an entrance to the patient's nose such that the flow of air at said therapeutic pressure is delivered to the nose (¶¶ 0262-0270), the second seal-forming structure constructed and arranged to maintain said therapeutic pressure in the plenum chamber throughout the patient's respiratory cycle in use (¶¶ 0260, 0264, 0343); and a vent structure (3400; Fig. 3g-3p, 17a-17d) to allow a continuous flow of gases exhaled by the patient from an interior of the plenum chamber to vent to ambient (¶¶ 0424-0428), said vent structure being sized and shaped to maintain the therapeutic pressure in the plenum chamber in use (¶¶ 0428-0429); wherein posterior surfaces (A, Fig. E annotated below) of lateral portions (B, Fig. E annotated below) of the second seal forming structure slope in a superior-anterior direction (C, Fig. E annotated below) from a boundary of the first and second seal forming structures [D, Fig. E annotated below; Examiner notes: Barlow discloses the superior-anterior direction as sloping from the line formed by the boundary of the first and second seal forming structures (E, Fig. E annotated below). Further, Examiner suggest amending the claim to further recite the second seal forming structure extending from the boundary of the first and second seal forming structures at said slope, if that is Applicant’s intent.]. 
fsept
    PNG
    media_image5.png
    387
    457
    media_image5.png
    Greyscale

Figure E, Adapted from Figure 7h of Barlow.

Barlow does not explicitly disclose no part of the patent interface contacts the patient's alar crest point, in use.
Though prior art drawings are not interpreted as depicting scale, unless specified, The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)   Barlow clearly depicts the patent interface not contacting the patient's alar crest point, in use, at A (Fig. F annotated below). 

    PNG
    media_image6.png
    492
    577
    media_image6.png
    Greyscale

Figure F, Adapted from Figure 3r of Barlow.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the patient interface such that it does not contact the patient’s alar crest point, in use for the purpose of improving patient comfort.  
Regarding Claim 31 Barlow discloses the patient interface wherein the slope of each lateral portion forms an angle (F, Fig. E annotated above) with a mid-contact plane of the patient interface (G, Fig. E annotated above), shown above. 
Barlow does not specifically disclose the patient interface wherein the slope of each lateral portion forms the angle of between 20 degrees and 90 degrees with the mid-contact plane of the mask.
Though prior art drawings are not interpreted as depicting scale, unless specified, The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)   Barlow clearly depicts the patent interface wherein the slope of each lateral portion forms the angle of between 20 degrees and 90 degrees with the mid-contact plane of the mask.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the patient interface such that the slope of each lateral portion forms the angle of between 20 degrees and 90 degrees with the mid-contact plane of the mask for the purpose of improving patient comfort.  
 Regarding Claim 33, Barlow discloses the patient interface wherein the interface is configured to prevent occlusion of the patient's nares (¶ 0016). 
Regarding Claim 34, Barlow discloses the patient interface wherein the plenum chamber is at least partially formed by a shell (3204; Fig. 3a-3h) and the vent structure is provided to the shell (¶¶ 0264, 0427).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Patel as applied to claim 35 above.
Regarding Claim 36, Patel discloses the patient interface wherein the ridge is curved (A, Fig. G annotated below). 
Patel does not specifically disclose the patient interface wherein the ridge has a radius of curvature of less than 2mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the ridge of Patel to have a radius of curvature of less than 2mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the ridge of Patel would not operate differently with the claimed radius of curvature and since the ridge is intended to engage the patient’s face the patient interface would function appropriately having the claimed radius of curvature. Further, applicant places no criticality on the range claimed, indicating simply that the radius of curvature for “example” be less than 2mm  (specification: ¶ 0115).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ho et al. (U.S. Pub. No. 2007/0125385) discloses an oral-nasal mask that includes an integrated nasal interface which has not been claimed. 
Scheiner et al. (U.S. Pub. No. 2018/0318539) discloses oro-nasal patient interface a textile material and a seal-forming structure provided to a frame which has not been claimed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785